Citation Nr: 1009357	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 
2004, for a grant of service connection for arthralgia of 
rheumatoid etiology involving the right hip, right knee, left 
knee, right shoulder, and left shoulder.  

2.  Entitlement to a rating in excess of 30 percent for 
postoperative residuals of a right hip replacement prior to 
August 14, 2005, and in excess of 50 percent on and after 
December 1, 2006.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 
1982 to September 1982 and on June 23 and 24, 1984.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in May 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, granting service connection 
for arthralgia of rheumatoid etiology affecting the right 
hip, right knee, left knee, right shoulder, and left 
shoulder, effective from June 29, 2004, and assigning, among 
other evaluations, a 10 percent rating for right hip 
arthralgia.  Separate, compensable ratings were assigned for 
the right knee, left knee, right shoulder, and left shoulder, 
although such ratings are not part of the instant appeal.  

By subsequent rating action in December 2005, the RO assigned 
a temporary total rating under 38 C.F.R. § 4.30 for right hip 
arthralgia for the period from August 15, 2005, to October 
17, 2005, and on the basis of surgery for total right hip 
replacement, a schedular total rating was assigned from 
December 1, 2005, to November 20, 2006, followed by the 
assignment of a 30 percent schedular evaluation as of 
December 1, 2006.  By its rating decision in March 2006, the 
RO increased the rating for the Veteran's right hip 
arthralgia from 10 percent to 30 percent for the period from 
June 29, 2004, to August 14, 2005.  

During the course of her December 2009 BVA hearing, the 
Veteran indicated that she wished to initiate a claim for 
special monthly compensation based on aid and attendance 
and/or housebound criteria and testimony was offered in 
support of her entitlement to that benefit.  Such matter has 
not been developed or adjudicated by the RO so as to render 
it within the Board's jurisdiction and, on that basis, such 
issue is referred to the RO for initial development and 
adjudication.  


REMAND


As indicated above, entitlement to service connection for 
arthralgia of a rheumatoid etiology affecting multiple joints 
was established by RO action in May 2005, effective from June 
29, 2004, the date of the VA's receipt of a claim to reopen.  
Service connection for the disorder in question, previously 
developed and adjudicated as arthritis of multiple joints, 
was initially denied by an RO decision in December 1988, 
which was then appealed but not timely perfected.  That was 
followed by submission of a claim to reopen in August 2001, 
which was denied by RO action in August 2002.  A Notice of 
Disagreement was the August 2002 denial was submitted in May 
2003 and a Statement of the Case was then furnished to the 
Veteran on August 19, 2003, leaving the Veteran 60 days 
during which to perfect her appeal.  However, a Substantive 
Appeal was not received by VA within that 60-day period, 
thereby rendering the August 2001 action final.  

During the Veteran's recent BVA hearing, she initially 
challenged the finality of the RO's denial entered in August 
2002 on the basis that she was physically and mentally 
incapable of prosecuting her claim during the 60-day period 
provided by law for perfecting her appeal of the August 2002 
denial.  In essence, the Veteran appears to be contending 
that there was good cause for her failure to file a timely 
Substantive Appeal, and presumable desires her testimony 
presented at her BVA hearing to constitute a Substantive 
Appeal to the August 2002 rating decision.  Testimony was 
received that, although she was represented by a service 
organization, she was under the effects of a disabling brain 
injury and related seizures and that she was recovering from 
multiple surgical procedures and taking narcotics for pain 
relief.  In effect, she alleges that she was incapable of 
leaving her home to travel to her representative's office to 
sign the paperwork needed to perfect her appeal or contact 
her representative with instructions to file a Substantive 
Appeal on her behalf.  

In this regard, the Board notes that the issues of the 
timeliness or adequacy of a Substantive Appeal, or whether it 
is possible to obtain an extension to the 60-day time period 
for filing a Substantive Appeal at this date based on her 
contentions are appealable issues.  See 38 C.F.R. §§ 19.34, 
20.303; see also 38 C.F.R. § 20.301(b).  However, since this 
matter was first raised at the Veteran's hearing before the 
BVA, the RO has not addressed this matter or the Veteran's 
contentions.  In light of the fact that the Veteran's 
challenge of the finality of the August 2002 is a threshold 
question to the certified issue of an earlier effective date 
for service connection, the Board is of the opinion that the 
RO should address this matter prior to further appellate 
review.  

As for the rating to be assigned for the Veteran's service-
connected right hip disorder, previously characterized as 
arthralgia of the right hip and currently described as 
postoperative residuals of a right hip replacement, the 
Veteran testified that she was unsure whether VA had for its 
review those medical records compiled by R. Brick Campbell, 
M.D., as well as considerable records relating to physical 
therapy she underwent for the right hip through Sentara, 
including Sentara Battlefield in Chesapeake, Virginia.  Few 
if any records relating to physical therapy are currently 
contained within the Veteran's VA claims folder and remand to 
obtain all pertinent physical therapy records is in order.  

Three treatment reports compiled by Dr. Campbell in 1996 are 
noted to be among the records obtained by VA from the Social 
Security Administration during 2008 and the record likewise 
reflects that, in August 2001, the Veteran herself submitted 
records from Dr. Campbell for the period from 1997 to 2001; 
however, there is no indication that VA ever specifically 
sought or was even asked to seek treatment records directly 
from Dr. Campbell.  Given that remand is required to obtain 
other records of physical therapy, it is deemed advisable to 
obtain any records of treatment not already on file from Dr. 
Campbell. 

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  Obtain all VA treatment records, not 
already on file, inclusive of those 
compiled from July 2008 to the present, 
for inclusion in the Veteran's claims 
folder.  

2.  Obtain written authorization from the 
Veteran to obtain all pertinent records 
of physical therapy compiled prior to 
August 14, 2005, and after December 1, 
2006, as well as those records compiled 
by a private treating physician, R. Brick 
Campbell, M.D., and upon recent of those 
authorizations, the RO/AMC should obtain 
all pertinent treatment records for 
inclusion in the Veteran's VA claims 
folder.  

3.  After the development requested in 
the first two paragraphs has been 
completed, the RO/AMC should review the 
medical evidence of record and determine 
whether there is sufficient medical 
evidence of record to decide the claim 
regarding the evaluation for the 
Veteran's right hip currently on appeal.  
If not, the Veteran should be afforded an 
examination.

4.  After undertaking any development 
necessary to comply with the VA's "duty 
to notify" and "duty to assist" 
obligations under 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R. § 3.159, the RO/AMC 
should adjudicate the recently raised 
challenge of the finality of the RO's 
rating decision of August 2002 denying 
the Veteran's  claim to reopen for 
arthritis of multiple joints.  The RO 
should address the timeliness and/or 
adequacy of a Substantive Appeal, whether 
there was good cause for the Veteran's 
failure to file a timely Substantive 
appeal and whether it is possible to 
obtain an extension to the 60-day time 
period for filing a Substantive Appeal at 
this date on the basis of her claimed 
physical and mental capacity to perfect 
an appeal of the foregoing decision.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





 Department of Veterans Affairs


